Continuation of 12:
The AFCP request filed 7/6/2022 has been fully considered but does not place the case in condition for allowance for the following reasons:
The proposed amendments change the scope of claims 11 and 17 and their dependents, overcoming the rejection of record and raising new issues that require further search and/or consideration. An updated search was conducted and identified new prior art, as indicated below. In view of the newly cited prior art, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.
Independent claims 11 and 17 stand rejected as being anticipated by Paul et al. (PG Pub. No. US 2020/0111798 A1).  Paul teaches a substrate (301/303) including a plurality of fins (345) disposed over first and second substrate regions (figs. 3A, 15C, 15E), and an insulating layer (305B) between adjacent fins in the second region (fig. 15E: 305B disposed between adjacent fins 345).  Since the fins disclosed by Paul include liner layers 601, Paul anticipates the subject matter of both claims 11 and 17.
Claims 11 and 17 include proposed amendments to further limit the insulating layer arranged in direct contact with two adjacent fins of the plurality of fins.  The Examiner notes that the proposed amendment to claim 17 includes the recitation “the plurality of fins” in line 8, which lacks proper antecedent basis.  Therefore, the proposed amendment to claim 17 would be subject to rejection under 35 USC § 112(b) for being indefinite.  However, it appears the term “fins” in claim 17 are intended to reference the second liner layers recited in lines 3-5 and 8.
The feature of the insulating layer arranged in direct contact with two adjacent fins/liner layers is not taught by Paul, since insulating layer 305B is not in direct contact with fins 345 or liner layers 601 as shown in fig. 15E.
However, an updated search identified new prior art which appears to read on the proposed amendment.  Ching et al. (US 2020/0135578 A1) teaches a substrate region (¶ 0018: 202) with an insulating layer (¶ 0025: 302 and/or 1202) fully filling a region between adjacent fins disposed over the region, wherein the insulating layer is in direct contact with two adjacent fins (fig. 12: 302/1202 fully fills a region between, and is in direct contact with, two adjacent fins 204).  It appears that Ching could be combined with Paul to arrive at the claimed invention as recited in the proposed amendments of claims 11 and 17.

Since the newly discovered prior art appears to read on the proposed claim limitations, a decision on determining allowability could not be made within the guidelines of the AFCP.  The proposed amendments have not been entered, and the rejections of record have been maintained.


/BRIAN TURNER/               Examiner, Art Unit 2894